


115 HR 4008 IH: Additional Supplemental Appropriations for Disaster Relief Requirements Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4008
IN THE HOUSE OF REPRESENTATIVES

October 11, 2017
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making additional supplemental appropriations for disaster relief requirements for the fiscal year ending September 30, 2018, and for other purposes.

 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2018, and for other purposes, namely: IDepartment of Homeland SecurityFederal Emergency Management Agencydisaster relief fund(including transfers of funds)For an additional amount for Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $18,670,000,000, to remain available until expended, of which $10,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) that is in excess of $1,000,000, the specifics of each such grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, not later than 5 days after the issuance of such mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website the following: the name of the impacted State, the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in the preceding proviso is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That for a disaster declaration related to Hurricane Harvey, Hurricane Irma, or Hurricane Maria, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this Act, and shall publish on the Agency’s website, not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): Provided further, That not later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 114–4. Of the amounts provided in this Act for the Disaster Relief Fund, up to $4,900,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) to be used to assist local governments in providing essential services as a result of Hurricanes Harvey, Irma, or Maria: Provided further, That such amounts may subsidize gross obligations for the principal amount of direct loans not to exceed $4,900,000,000 under section 417 of the Stafford Act: Provided further, That notwithstanding section 417 of the Stafford Act, a territory or possession, and instrumentalities and local governments thereof, of the United States shall be deemed to be a local government for purposes of this paragraph: Provided further, That notwithstanding section 417(b) of the Stafford Act, the amount of any such loan issued to a territory or possession, and instrumentalities and local governments thereof, may be based on the projected loss of tax and other revenues and on projected cash outlays not previously budgeted for a period not to exceed 180 days from the date of the major disaster, and may exceed $5,000,000: Provided further, That notwithstanding any other provision of law or the constitution of a territory or possession that limits the issuance of debt, a territory or possession, and instrumentalities and local governments thereof, may each receive more than one loan with repayment provisions and other terms specific to the type of lost tax and other revenues and on projected unbudgeted cash outlays for which the loan is provided: Provided further, That notwithstanding section 417(c)(1) of the Stafford Act, loans to a territory or possession, and instrumentalities and local governments thereof, may be canceled in whole or in part only at the discretion of the Secretary of Homeland Security in consultation with the Secretary of the Treasury: Provided further, That notwithstanding any other provision of law, the Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall determine the terms, conditions, eligible uses, and timing and amount of Federal disbursements of loans issued to a territory or possession, and instrumentalities and local governments thereof: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That FEMA may transfer up to 1.5 percent of the amount under this paragraph to the Disaster Assistance Direct Loan Program Account for administrative expenses to carry out under this paragraph the direct loan program, as authorized by section 417 of the Stafford Act: Provided further, That of the amount provided under this paragraph for transfer, up to $150,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost to lend a territory or possession of the United States that portion of assistance for which the territory or possession is responsible under the cost-sharing provisions of the major disaster declaration for Hurricanes Irma or Maria, as authorized under section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162): Provided further, That of the amount provided under this paragraph for transfer, up to $1,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for administrative expenses to carry out the Advance of Non-Federal Share program, as authorized by section 319 of the Stafford Act.The amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. II Department of AgricultureForest ServiceWildland Fire Management(Including transfer of funds)For an additional amount for Wildland Fire Management, $184,500,000, to remain available through September 30, 2021, for urgent wildland fire suppression operations: Provided, That such funds shall be solely available to be transferred to and merged with other appropriations accounts from which funds were previously transferred for wildland fire suppression in fiscal year 2017 to fully repay those amounts: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.FLAME wildfire suppression reserve fund(Including transfer of funds)For an additional amount for FLAME Wildfire Suppression Reserve Fund, $342,000,000, to remain available through September 30, 2021, for necessary expenses for large wildland fire suppression operations of the Department of Agriculture and as a reserve fund for suppression and Federal emergency response activities: Provided, That notwithstanding the FLAME Act of 2009 (43 U.S.C. 1748a(e)), such funds shall be solely available to be transferred to and merged with other appropriations accounts from which funds were previously transferred for wildland fire suppression in fiscal year 2017 to fully repay those amounts: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of the InteriorDepartment-Wide programsWildland Fire Management(Including transfer of funds)For an additional amount for Wildland Fire Management, $50,000,000, to remain available until expended, for urgent wildland fire suppression activities and funds necessary to repay any transfers needed for these costs: Provided, That such funds may be available to be transferred to and merged with other appropriations accounts to fully repay amounts previously transferred for wildland fire suppression: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. III General Provisions 301.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 
302.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 303.The terms and conditions applicable to the funds provided in this Act, including those provided by this title, shall also apply to the funds made available in division B of Public Law 115–56. 
304.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 305. (a) (1)Not later than December 31, 2017, in accordance with criteria to be established by the Director of the Office of Management and Budget (referred to in this section as OMB), each Federal agency shall submit to OMB, the Government Accountability Office, the respective Inspector General of each agency, and the Committees on Appropriations of the House of Representatives and the Senate internal control plans for funds provided by this Act and division B of Public Law 115–56. 
(2)Not later than March 31, 2018, the Government Accountability Office shall review for the Committees on Appropriations of the House of Representatives and the Senate the design of the internal control plans required by paragraph (1). (b)All programs and activities receiving funds under this Act shall be deemed to be susceptible to significant improper payments for purposes of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note), notwithstanding section 2(a) of such Act. 
(c)Funds for grants provided by this Act or division B of Public Law 115–56 shall be expended by the grantees within the 24-month period following the agency’s obligation of funds for the grant, unless, in accordance with guidance to be issued by the Director of OMB, the Director waives this requirement for a particular grant program and submits a written justification for such waiver to the Committees on Appropriations of the House of Representatives and the Senate. In the case of such grants, the agency shall include a term in the grant that requires the grantee to return to the agency any funds not expended within the 24-month period. 306. (a)The first proviso under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in division B of Public Law 115–56 is amended by striking State or unit of general local government and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)).  
(b)Amounts repurposed pursuant to subsection (a) that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act. 307.Section 101(a)(7) of division D of Public Law 115–56 is amended to read as follows:  
 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017 (division G of Public Law 115–31), except the language under the heading FLAME Wildfire Suppression Reserve Fund in the Departments of Agriculture and the Interior.. 308. (a)Notwithstanding sections 1309, 1310, and 1310a of the National Flood Insurance Act of 1968 (42 U.S.C. 4016–4017a) and section 15(e) of the Federal Flood Insurance Act of 1956 (42 U.S.C. 2414(e)), and any borrowing agreement entered into between the Department of the Treasury and the Federal Emergency Management Agency, of the indebtedness of the Administrator under any notes or other obligations issued pursuant to section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) and section 15(e) of the Federal Insurance Act of 1956 (42 U.S.C. 2414(e)) that is outstanding as of the date of the enactment of this Act, an amount of $16,000,000,000 is hereby canceled. To the extent of the amount canceled, the Administrator and the National Flood Insurance Fund are relieved of all liability to the Secretary of the Treasury under any such notes or other obligations, including for any interest due under such notes and any other fees and charges payable in connection with such notes, and the total amount of notes and obligations issued by the Administrator pursuant to such sections shall be considered to be reduced by such amount for the purposes of the limitation on such total amount under such section 1309(a). 
(b)The amount of the indebtedness canceled under subsection (a) may be treated as public debt of the United States. (c) (1)This section is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
(2)The amount provided in this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 309.Notwithstanding section 19(a)(2)(B) of the Food and Nutrition Act of 2008 (7 U.S.C. 2028), not to exceed $1,270,000,000 of funds made available for the contingency reserve under the heading Supplemental Nutrition Assistance Program of division A of Public Law 114–113 shall be available for the Secretary to provide a grant to the Commonwealth of Puerto Rico for disaster nutrition assistance in response to the Presidentially declared major disasters and emergencies: Provided, That funds made available to Puerto Rico under this section shall remain available for obligation by the Commonwealth until September 30, 2019, and shall be in addition to funds otherwise made available: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
310.Notwithstanding section 2208(l)(3) of title 10, United States Code, during fiscal year 2018, the dollar limitation on advance billing of a customer of a working-capital fund in such section shall not apply with respect to the advance billing of the Federal Emergency Management Agency. In the preceding sentence, the term advance billing has the meaning given the term in section 2208(l)(4) of title 10, United States Code. This Act may be cited as the Additional Supplemental Appropriations for Disaster Relief Requirements Act of 2017. 

